Citation Nr: 1127726	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1977 to September 1981.  He also had service with the Naval Reserve, with verified various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied service connection for a low back disorder.

In July 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In January 2010, the Board remanded this case to obtain additional treatment records and to afford the Veteran a VA examination.  A review of the record reflects substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A low back disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.  


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, a pre-decisional letter dated in September 2004 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This was followed by readjudication of the claim in a January 2007 statement of the case and later in an April 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claim.  The Board observes that the January 2010 remand contained directives to obtain specific private treatment records referred to by the Veteran.  The Appeals Management Center (AMC) sent the Veteran Authorization and Consent to Release Information forms in order to obtain those records.  However, the Veteran failed to return those forms; consequently, the additional private records were not obtained.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.

Pertinent VA examination and opinion with respect to the issue on appeal were obtained in February 2010 and March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and addendum obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has a low back disorder that is related to an in-service fall off of a ladder.  He contends that he has had great discomfort since the in-service injury in 1978.  See January 2004 statement.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases, including arthritis, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2010).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre- existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the pre-existing disorder was not aggravated during service (a higher standard).

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's entrance examination in April 1977 shows a clinically normal spine; no low back injuries were report and no low back disorder was diagnosed.  In his accompanying report of medical history, the Veteran denied having recurrent back pain.  In March 1978, the Veteran complained of chronic low back pain due to a previous football injury three years earlier.  The Veteran reported that he had had X-rays and was told that he had not been seriously injured.  The diagnosis was recurrent lumbar pain.  A record dated in October 1978 reveals that the Veteran incurred trauma to his lower back when he fell down a ladder.  X-rays were within normal limits.  The Veteran subsequently complained of recurrent lower back pain in January 1979, which was attributed to the October 1978 injury.  The diagnosis was low back pain.  In March 1979, the Veteran finished physical therapy for his lower back.  The Veteran's discharge examination in August 1981 revealed a clinically normal spine.  Examinations during the Veteran's reserve service in July 1987, October 1983, and October 1991 all reveal a clinically normal spine; in his accompanying reports of medical history, the Veteran denied having recurrent back pain.

According to post-service medical records, the Veteran first complained of low back pain in June 2000.  He had physical therapy at that time for a lower lumbar strain.  A physical therapy record dated in July 2000 reveals that the Veteran reported having pain on and off for the last 10 years.  A record dated in March 2001 shows that the Veteran reported having pain for the last 23 years.  A second record also dated in March 2001 indicates that the Veteran reported having back pain as a result of the in-service fall off the ladder.  In July 2003, he reported a history of low back pain related to the in-service fall.  The Veteran again complained of chronic low back pain since the October 1978 fall in November 2003.  A treatment record dated in January 2006 shows that the Veteran reported having some minor low back pain prior to entering the service, but that he had had problems with recurrent low back pain ever since the October 1978 injury.  The Veteran was diagnosed with a degenerative bulging disc at L5-S1 in February 2006.  

In his January 2007 substantive appeal the Veteran disputed the March 1978 STR showing a complaint of back pain due to a football injury.  The Veteran denied having every played football.  Instead, he reported that he played basketball and did not hurt his back, but rather suffered a groin injury.  At his July 2009 hearing, the Veteran reiterated that he did not play football.  He testified that he did not have back problems prior to the October 1978 fall.  The Veteran also testified that he did not sustain any back injuries in motor vehicle accidents in 1982 and 1983.  

The Veteran was afforded a VA examination in February 2010.  The examiner provided a review of the Veteran's relevant STRs.  The Veteran was vehement in stating that he did not have a football injury and that he never played football.  He did admit to a basketball injury, which occurred three years prior.  The Veteran reported that, following service, he worked as a car salesman, truck driver, and barber.  He was currently a pastor.  Following an exhaustive examination, the Veteran was diagnosed with lumbar spine degenerative disc disease, L5-S1.  The examiner noted that there was evidence that the Veteran entered service with chronic back pain and a history of an injury three years earlier.  However, the Veteran denied that conclusion and said that he had as similar injury playing basketball.  The Veteran reported that he had had pain over the years and was treated by chiropractors after leaving service.  He reported that he did not file for service connection earlier due to a lack of knowledge about claims and that his back pain did not really become severe until around 2003 to 2004.

The Veteran submitted letter from his private physician, H.L., M.D. dated in March 2010.  Dr. H.L.  opined that if the Veteran had no documented evidence of trauma to the lower back then the diffusely lumbar bulging disc and lumbar radiculopathy as likely as not could be related to his fall in 1978.

In a March 2011 addendum, the VA examiner opined that there was evidence that the Veteran entered service with pre-existing chronic back pain and a history of an injury three years prior to entry; that chronic back pain was not the same as the current spine condition that the Veteran had.  The examiner also opined that the back pain condition that the Veteran had when he entered service was not aggravated by his military service.  The rationale was that examinations during the Veteran's reserve service showed no complaints of back pain and were normal.  The examiner continued that the Veteran's degenerative joint disease was not caused by or related to military service, during which the Veteran suffered two episodes of back pain.  The examiner again noted that medical examinations during the Veteran's  reserve service did not show back pain.  Additionally, following service, the Veteran worked at occupations that required being on one's feet.  The examiner noted that there was a gap in the documentation regarding the management of his back.  There was ample evidence that from 2003 or perhaps a little earlier, he had back pain and was extensively treated for it, but between 1981 when he left service until around the turn of the century, there was no evidence that he was treated for low back pain.  X-rays in February 2010 showed mild to moderate degenerative joint disease of the lower lumbar spine.  If events that occurred in 1981, especially the fall that he experienced in October 1978 were significant, there would be evidence some 30 years later of that in his low back.  Therefore, the examiner was unable to connect his current low back problems with his complaints of back pain that he experienced during his military career.

Based on a review of the evidence, the Board finds that service connection for a low back disorder is not warranted.  Initially, the Board finds that the presumption of soundness has not been rebutted and that the Veteran did not have a pre-existing back disability at entrance to his active service in 1977.  The Board acknowledges the VA examiner's opinion that the Veteran did have a pre-existing injury based on the service record showing a report of a football injury.  However, throughout the appeal, the Veteran has insisted that he never played football and was instead injured in the groin, not the back, while playing basketball.  

The Board finds that this lay evidence is competent and credible regarding whether the Veteran had a back injury from playing football prior to service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  In this case, there is nothing in the record to indicate that the Veteran is not credible regarding his denial of a pre-existing back injury from playing football.  Therefore, the Board finds that the examiner's opinion regarding the Veteran having a pre-existing lumbar spine injury prior to service lacks probative value as it did not adequately address the Veteran's competent and credible assertions denying a pre-existing injury.  

The Board observes that the Veteran did report having minor back pain prior to service in January 2006, although he reported recurrent pain only after the in-service injury.  However, in light of the normal examination at entrance to service, and in addition to the Veteran's repeated credible and competent denials of a pre-existing injury or disease, the Board cannot conclude that the Veteran was not in sound condition at entrance to service.  In sum, although there is some indication that the Veteran might have had back pain prior to service, the evidence does not rise to the level of clear and unmistakable, which is required to rebut the presumption of soundness.  Therefore, the Board concludes that clear and unmistakable evidence sufficient to rebut the presumption of soundness has not been submitted.  

As the Veteran was presumed sound at service, the Board must next determine whether the Veteran has a current low back disorder related to an event, injury, or disease incurred in service.  The Board acknowledges that the Veteran was treated for low back pain following a fall from a ladder in October 1978.  However, the evidence fails to show that the Veteran's currently diagnosed low back disorder is related to the in-service injury.  The objective evidence of record does not indicate any continuity of symptomatology following service, or that the Veteran's current low back disorder is related to the in-service injury.  

In this regard, the Board is acknowledges Dr. H.L.'s positive nexus opinion.  However, the Board does not find this opinion probative as it is speculative because Dr. H.L opined that the Veteran's current low back disorder as likely as not could be related to the in-service injuries, which equally implies that the Veteran's low back disorder could not be related.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  The opinion as to the Veteran's current low back disorder being related to the in-service fall is speculative and therefore, is not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  

In this case, the February 2010 examiner opined that the Veteran's current low back disorder is not related to his in-service injury.  That opinion is based upon a thorough rationale.  The examiner's opinion is supported by the Veteran's discharge examination and subsequent reserve service examinations, all of which showed a clinically normal spine; no diagnoses of any low back disorder; and denials of back pain.  The examiner's rationale is also supported by the absence of any low back treatment until 2000, over a decade after the Veteran's separation from active service.  

The Board acknowledges the Veteran's competent reports regarding having pain since service.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer at 384; Falzone at 403; Caldwell, 1 Vet. App. 466.  However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed above, there is no probative and non-speculative medical evidence that relates any current low back disorder to the Veteran's reported history and in-service injury.  In other words, in the current appeal, the Veteran has simply contended that he has had pain since service.  Such contentions alone do not support a grant of service connection for a low back disorder based on continuity of symptomatology, especially in light of a negative discharge examination and negative reserve examinations.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of low back treatment until over a decade between the in-service injury and claim is itself evidence which tends to show that the Veteran has a low back disorder that is related to his military service. 

Furthermore, the claims folder contains no competent evidence of a low back disorder associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service, a continuity of symptomatology, or competent evidence of an association between a low back disorder and his active duty, service connection for a low back disorder is not warranted.  Additionally, as there is no evidence that the Veteran had arthritis within one year of discharge from service, service connection on a presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309.

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has a low back disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a low back disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).
ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


